Citation Nr: 1114891	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10-13 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for disabilities of the cervical spine and lumbar spine.  This case was previously before the Board in November 2009, at which time it was remanded to ensure due process.  As the requested development has been completed, the case is again before the Board for appellate consideration.  

In November 2009, the Board remanded the Veteran's claim for entitlement to a priority higher than Priority Group 8 for purposes of basic eligibility for enrollment in the Department of Veterans Affairs (VA) Health Care System.  There is no indication in the record available to the Board that any development has occurred, and the matter is still apparently pending at the VA Medical Center.

The issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

A cervical spine disability was not present in service or for many years thereafter, and there is no competent and probative medical evidence linking it to service.


CONCLUSION OF LAW

A disability of the cervical spine was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In a June 2008 letter, issued prior to the rating decision on appeal, and in a January 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, private and VA medical records, the report of a VA examination, statements from friends and relatives of the appellant, and his testimony at a hearing before the undersigned. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran asserts service connection is warranted for a disability of the cervical spine.  He argues that while in service, he was struck by a helicopter blade.  He states his neck felt stiff after this incident.  

The evidence supporting the Veteran's claim includes his statements, a statement from a co-worker, and some of the medical findings of record.  The service treatment records confirm the Veteran reported in May 1976 he had been hit by a helicopter blade in the left temple some days ago.  

The Veteran was admitted to a private hospital in December 2004.  An anterior cervical discectomy and fusion was performed.  The diagnosis was left C6 and C7 radiculopathy, secondary to cervical spondylosis, herniated nucleus pulposus C5-6 and C6-7.  

In a statement dated January 2009, G.E.H. related he had worked with the Veteran for more than 20 years.  He related the chronic pain and discomfort the Veteran had experienced over the years had caused some measure of physical limitation as long as they had worked together.  Other co-workers statements were also received reporting knowledge of his joint pain over the years and the limits that it put on his functioning.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical findings.  As noted above, the service treatment records confirm the Veteran's allegation that he was hit by a helicopter blade.  It is significant to point out, however, that there is no reference in the service treatment records to any complaints or findings involving the cervical spine, including visits when he specifically referred to the incident in which he was injured.  When he initially reported the incident in May 1976, he stated he felt dizzy.  Similarly, when he mentioned the accident in December 1976, he only complained of headaches.  There is one entry after the event in May that the Veteran was to return to the clinic as needed if he had headaches, dizziness, a stiff neck, or other symptoms.  It is not shown that he ever reported with a stiff neck.  On a report of medical history in December 1978, the Veteran denied recurrent back pain.  The spine was evaluated as normal on the separation examination in December 1978.

The Veteran was admitted to a private hospital in December 2004.  It was noted he had a longstanding history of degenerative disc disease, and he was status post what sounded like a lumbar laminectomy.  It was further indicated he was told, apparently at the time of the surgery, that he had degenerative discs in the cervical spine.  The Veteran presented with a two-month history of increasing neck pain that was associated with pain, numbness and paresthesias in the left arm.  

Electro-diagnostic testing was performed at a private facility in June 2008.  It was being done for complaints neck pain that radiated down the right arm with paresthesias.  It was indicated the symptoms had been present since 2004.  

The Veteran was afforded a VA neurology examination in January 2009.  The examiner reviewed the claims folder and noted she was unable to find anything in the service treatment records regarding cervical pain.  The Veteran reported his neck "blew out" in November 2004.  He meant that herniated discs were found at this time.  The pertinent diagnoses were cervical spine herniated discs with spondylosis, 2004; and anterior cervical discectomy, 2004.  The examiner commented that the Veteran's neck pathology presented approximately 30 years after service. 

The Veteran's testimony to the effect he had a stiff neck in service, and that his current cervical spine disability is related to service is not supported by the record.  In fact, the service treatment records are negative for complaints or findings pertaining to any problems involving the cervical spine.  In addition, the Veteran has reported to various medical providers that his neck problems had their onset around 2004.  The Board finds such statements to be of greater probative value than his statements made in conjunction with his claim for monetary benefits.  His reports of continuing symptoms since service are not competent in view of this other evidence on file.  Co-workers comments are generally to multiple joint pain over the years and are not competent as to the date of onset.

The evidence establishes that a cervical spine disability was not present in service or for many years thereafter.  There is no competent medical evidence linking the current cervical spine disorder to service.  The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the onset of his cervical spine disability.  To the extent the Veteran contends it is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran's cervical spine disability is related to service, the preponderance of the evidence is against the claim and service connection is denied.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a cervical spine disability is denied.


REMAND

The Veteran also asserts service connection is warranted for a lumbar spine disability.  The service treatment records disclose tenderness of the lumbar spine was noted in May 1975.  The impression was muscle spasm.  He complained of acute low back pain for the past month in June 1975, and reported he had been in an automobile accident in December 1974.  He stated his back hurt with bending or running.  On a report of medical history in February 1976, the Veteran reported recurrent back pain after the automobile accident.  

The Veteran was hospitalized in a private facility in October 2003.  He underwent low back surgery.  The operation report shows he had longstanding right lower extremity radicular pain.  The postoperative diagnosis was L4-5 right lateral and recess stenosis and herniated disc.  

The Board notes that a VA examination addressing the etiology of the Veteran's low back disability has not been conducted following his discharge from service.  

In view of the in-service findings, and his current low back disability, a VA examination is needed to adequately address the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for a low back disability following his discharge from service.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.  The claims file should contain documentation of all attempts made to obtain records.

2.  Schedule a VA orthopedic examination to determine the nature and etiology of the Veteran's current low back disability.  All necessary tests should be performed.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the current low back disability is related to the Veteran's in-service complaints.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


